Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 1 of 58

' No. 19-

 

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

 

DENNIS HOPKINS; HERMAN PARKER, JR.; WALTER WAYNE KUHN,
JR.; BYRON DEMOND COLEMAN; JON O’NEAL; and EARNEST
WILLHITE, individually and on behalf of a class of all others similarly
. situated,

Plaintiffs — Respondents.
VERSUS
SECRETARY OF STATE DELBERT HOSEMANN, in his official capacity

Defendant — Petitioner

 

PETITION FOR PERMISSION TO APPEAL UNDER FED. R. APP. P. 5 AND
28 U.S.C. § 1292(b) BY SECRETARY OF STATE DELBERT HOSEMANN,
IN HIS OFFICIAL CAPACITY

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF MISSISSIPPI
NO. 3:18-CV-188-DPJ-FKB

 

Justin L. Matheny, MSB # 100754
Krissy C. Nobile, MSB # 103577
STATE OF MISSISSIPPI
ATTORNEY GENERAL’S OFFICE
Post Office Box 220
Jackson, Mississippi 39205-0220
Telephone: (601) 359-3824
jmath@ago.ms.gov
knobi@ago.ms.gov
Counsel for Defendant-Petitioner
EXHIBIT

==

  
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 2 of 58

CERTIFICATE OF INTERESTED PARTIES

Hopkins et al. v. Hosemann, Case No.

Undersigned counsel certifies that the following listed persons have an

interest in the outcome of this case. These representations are made so that the

- Judges of this Court may evaluate possible disqualification or recusal.

1.

Dennis Hopkins, Herman Parker, Jr., Walter Wayne Kubn Jr., Byron ©
Demond Coleman, Jon O’Neal, and Earnest Wilthite, Plaintiffs-
Respondents;

Janet A. Gochman, Isaac Rethy, Jonathan K. Youngwood, Nihara
Karim Choudhri, Tyler A. Anger, Simpson, Thacher & Bartlett, LLP,
Attorneys for Plaintiffs-Respondents;

Paloma Wu, Lisa S. Graybill, The Southern Poverty Law Center,
Attorneys for Plaintiffs-Respondents;

Secretary of State Delbert: Hosemann, in his official capacity,
Defendant-Petitioner;

Justin L. Matheny, Krissy C. Nobile, Mississippi Office of the Attorney
General Attorney, Attorneys for Defendant-Petitioner;

SO CERTIFIED, this the 19th day of August, 2019.

/si Krissy C. Nobile
Krissy C. Nobile

ii
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 3 of 58

 

TABLE OF CONTENTS
CERTIFICATE OF INTERESTED PARTIES oe eeeeccrteeeretteeeeeeserieseeseees il
TABLE OF CONTENTS .....cccccccccsscececcecsscsseseessenseesescsaersesnessessaessenserssatenessnecneregs iil
TABLE OF AUTHORITIES 00. ecceccs cies ceeecsaccsecesseeaseeseecesesesseessesesneansaspeeaaees iv
INTRODUCTION oie eeceeecceeeereetceeeeeeeneeneseeecsescsnesassesssasaseaeenessnastasenesenecseeseasnsaesas 1
QUESTIONS PRESENTED 1... ce eecceeeeeeeeeenreeeneebesneeeenenenesssesensneseeesaesseeenseessetenses 4
RELIEF SOUGHT uo. cccccscscesseseseseesereneneneesenenenseseeeesertentiseecnsesseenenssesenesasesesnanaeaaes 4

FACTS NECESSARY TO UNDERSTAND THE QUESTIONS PRESENTED ....4

A. Felon Disenfranchisement and Re-enfranchisement in Mississippi. ............... 5
B.. Procedural Background of this Litigation. 0.00... eeees seseeseseneeneees 7
REASONS FOR PERMITTING THE APPEAL oc. cccceceseeeeecreseeereeeeeneseeeeescereaans 9
A. This Appeal Involves Controlling Questions Of LAW... cisternae 10
B. The District Court Concluded that Substantial Grounds Exist for Difference
of Opinion Regarding the Controlling Questions of Law. .0...... cc eccseeeeeestenees 13
C. An Immediate Appeal Will Materially Advance the Ultimate Termination of
the Litigation, .....c.cccccscsscesecsessecsesscesscseceseeceaesaseesecseeaerseneessassaceeceettissaseasesassaenass 17
CONCLUSION 0... ccccecccccesseseesessssecnsencseveateeseseeeaceecsenaceerseeessaeeesnesaeeaeeraaeneesesensnaas 19
CERTIFICATE OF SERVICE ..sssssssscsesctsssessessestvansstve svtniesiuessrasiatoetn 20

CERTIFICATE OF COMPLIANCE ...cccccsescescsccscessscessesessescsssaccsevavscesscsvvancetaaanseees 22

iti
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 4 of 58

TABLE OF AUTHORITIES

CASES! ciccsccccscsssscsesccsscessessssesessssesessersscscauseacsussseassenssssuseneneseateeseesenseeesseneseseeeeneasiees v. Page(s)

APCC Servs., Inc. v. Sprint Comme’ns Co., LP.
297 F. Supp. 2d 90 (D.D.C. 2003)... ceececseseseescsecestteeseeseeeneeseeeeesceeeeseneseseeesaee 17

Coates v. Brazoria County Tex.
919 F. Supp. 2d 863 (S.D. Tex. 2013) eeeetnceneeeescseeenessescrseessasearsassaneeaes 18

Coleman v. Miller
117 F.3d 527 (11th Cir, 1997) cccccccsscssssscessssvessssssssssevesscessversesessseviesssessnenveveeeeee 15

Cotton v. Fordice
157 F.3d 388 (Sth Cir, 1998) oo cccecsccsccssecsecneeceeeceeenaeeseeesaeenaeeseeseaees passim

DuPree v. Kaye, No. 3:07-cv-0768-B
2008 WL 294532 (N.D. Tex. Feb. 4, 2008) oo. ccecessersecnestrecseesteessetaeesesseeceneeas 12

ELF. Hutton v. Hadley
901 F.2d 979 (11th Cir, 1990) oo ee eseseseeceeseeeeeseeeeeseeresererserstseesesrersesienns 11

Hunter v. Underwood
ATL US. 222 (1985) cece reece ereeneeessectesseesataseccesneensesesersseanennsesaes passim

In re Delta Produce, No. BR 12-50073- a998
2013 WL 3305537 (W.D. Tex. June 28, 2013) occ eee eeeeeerteereenes 10, 13, 17

Joe Grasso & Son, Inc. v. U.S.
42 F.R.D. 329 (S.D. Tex. 1966)... ccccceecseseesnecseeeseesnscsesenesssereeenesesassaeesaeeaenas 18

Johnson v. Governor of Fla.
405 F.3d 1214 (1) th Cir, 2005) ooo ccccceceeseesseseeesseeeseceeessescaeseenseeneseaesnnees 16, 17

iv
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 5 of 58

Klinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave Achille Lauro in
Amministrazione Straordinaria
921 F.2d 21 (2d Cir. 1990) . sedeaesaeeeaecescaseaesceesaeenescseesestecenensaesaseaetnecaseeeseseenessnareas 12

Martin v. Haliburton
618 F.3d 476 (Sth Cir. 2010) vo. ecccsessseseteensenecseesecseeeseneseaesesseesesareneseeeresse ness 19

MceCleskey v. Kemp
AB1 U.S. 279 1987). cccccccccsssceceeecececeseceneesesesenesteeeesesesscesssesesseaesesesscssseasesaseneeranes 16

Morales v. Redco Transp. Ltd., No. 5:14-cv-129
2016 WL. 7734647 (S.D. Tex. Jan. 13, 2016)... cccccseseeeeeseteeseeeseeteneeaeeenenens 13

Okpalobi v. Foster
244 F.3d 405 (Sth Cir, 2001) occ eee cesceeseeseeeeeeeeeeseeeeeasincenenenes seveeeseeeevseaevees 1

Richardson v. Ramirez
AL8 U.S. 24 (1974)... cccccccccseseserserensceeseceeneneeeeeeteceeseeetsseeseraesseesstecsneeteraneetareteney 11

Rico v. Flores
A481 F.3d 234 (Sth Cir. 2007) ...cceccccssecesceseeeecseereceeecnereseeteeesscnsessaeeeneaseas deeeeeteees 10

Ryan v. Flowserve Corp.
A44 F, Supp. 2d 718 (N.D. Tex. 2006) occ teeeeree reenter eeisenreieeesieeteeees 13

Tesco Corp. v. Weatherford Int’l, Inc.
722 F. Supp. 2d 755 (S.D. Tex, 2010). teense tnseeereeraeneeen 12,17, 18

Village of Arlington Heights v. Metropolitan Housing Development Corp.
AQ U.S. 252 (1977). cccccccccseeseesceseeeeeeeneneeseereeeseessenessepeesecsetsernesgessessesteerescanes 14, 16

Washington v. CSC Credit Services, Inc.
199 F.3d 263 (Sth Cir, 2000) ooo eeeeeeeeee rene neies becsucessecsuseatesecseeesesereceneesesses 11
Case 3:18-cv-00188-DPJ-FKB Document 27-1

FEDERAL STATUTES:

Filed 08/19/19 Page 6 of 58

28 U.S.C. § 1292(B) oi ccccecccscsesecsseseseseeseeenensecesseeeseeseeeseesaeerneseesseerneseesesaseaeaas passim
STATE STATUTES:
MISS. CONST. art. 12, § 24D ccc ccseeseseeeseeeceseeeceecneeeseaeeseeeescaeesneaareeeeaaeeenaeas 5, 6,7
Miss. CONST. art. 12, § 253 oes eeteer trees Leveeeuevsecterersureeageeeeseeneaeeeesetsas 6,9, 10
FEDERAL RULES:
FED. R. APP. PLS vccccccccsccssscessssscesesesceseescesecsecsecneceseaseseseesessaeeascaeseeeacceeraeesesseeasenees i
Fed. R. App. P. SCC) .cccceeccesccececseeeereceeeveesseseossenscseeessssesessseacesineasssararssssaesasessuenase 22
Fed. R. App. P. 32(a)(5)..cccccereessseeceseecreseneeecsesseesesecsecsessesassesessasecaeseeseasesatenesenseses 22
Fed. R. App. P. 32(a)(6)...ceccceececcsestetcerereersessesesseeeessasassucseesesstenssessssiasssenesseeeees 22
Bed, R. App. P. 32(f) scccssmessesssssessssesssssssssssssssssssessessssscssssssssssessersessesssssneeeersrenenevees 22
Federal Rule of Civil Procedure 42 0.0... ccccccscceseeeeeccesereeeeseeceteeeereeseesesonseeenenseneaees 8
besa susessceaeesecunseaesaesaesaeeeeraeseessesnseneeegs 2

Fifth Circuit Rule 5(b)(1)(E).... eee

vi
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 7 of 58

INTRODUCTION

This Petition raises two controlling questions of law on which the district court
reasoned that substantial grounds for difference of opinion exist. The first question
of law centers on whether there is federal jurisdiction. Specifically, whether the
Eleventh Amendment and the latter two elements of Article III standing (causation
and redressability) have been satisfied. The second issue raises questions related to
the burden-shifting framework set forth in Hunter v. Underwood, 471 U.S. 222
(1985), which this Court addressed in Cotton v. Fordice, 157 F.3d 388 (Sth Cir.
1998). For the same reasons the district court articulated, this Court should grant
interlocutory review of these questions pursuant to 28 U.S.C. § 1292(b).

Starting with the jurisdictional question, in a suit against state officials for
injunctive relief, a plaintiff does not have Article III standing with respect to those
officials who are powerless to remedy the alleged injury. Okpalobi v. Foster, 244
F.3d 405, 426-27 (Sth Cir. 2001) (en banc). Here, plaintiffs seek a “class-wide
judgment” enjoining Secretary of State Delbert Hosemann, in his official capacity,
and declaring as unconstitutional the “legislative process for the restoration of voting
rights established by the suffrage bill provision” of Article 12, § 253 of the
Mississippi Constitution.

The only named defendant in plaintiffs’ lawsuit is the Secretary of State, in

his official capacity. But the Mississippi Secretary of State plays no role—at all—in
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 8 of 58

the legislative process for the restoration of voting rights. The district court
nonetheless found the requirements of the Eleventh Amendment and Article If
standing “minimally” satisfied. [Exhibit 1 (Dkt. 91 at 9)].!

At the same time, though, the court reasoned that whether it had jurisdiction
was a “close[ | question,” and sua sponte concluded that the question presents
substantial ground for difference of opinion. Accordingly, whether the Secretary has
the proper connection to § 253’s legislative process is a controlling question of law,
and this Court should review it on interlocutory appeal because reversal of the lower
court will ultimately terminate plaintiffs’ constitutional challenge to § 253.

Separately, the district court’s Order certified under § 1292(b) also addressed
the merits of plaintiffs’ constitutional challenge. The challenge at issue in this
Petition is a race-based equal protection challenge to § 253. According to plaintiffs,
§ 253 is unconstitutional because it allegedly was enacted with racial motivation in
1890. But, at summary judgment, plaintiffs failed to offer proof of any present-day
unconstitutional effects of § 253. Hunter, 471 U.S. at 233. As suggested by the
district court, this Court should review whether plaintiffs’ failure to prove present-

day disparate impact is fatal to their equal protection chailenge.

 

' As discussed more infra, this litigation arises out of consolidated cases. The district
court’s summary judgment Order that was certified pursuant to § 1292(b) is Docket Entry No. 91
in Cause No. 3:17-cv-00791-DPJ-FKB. It also is attached as Exhibit 1 to this Petition. This Petition
cites to the district court’s attached Orders pursuant to Fifth Circuit Rule 5(b)(1)(E) using this
format: [Petition Exhibit Number (Docket Number Below at Page Number)]. Any other relevant
docket entries are cited to using this format: [Docket Number Below at Page Number].

2
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 9 of 58

What’s more, there not only is a controlling question of law as to whether
plaintiffs satisfied their burden, but there is a separate question as to whether the
Secretary nonetheless met his burden under the Hunter analysis as a matter of law.
As this Court put it in Cotton, Hunter “left open” the possibility that “a facially
neutral provision. .. might overcome its odious origin.” Cotton, 157 F.3d at 391 and
n.7, Although § 253 reads the same today as it did in 1890, the Mississippi
Legislature returned to the issue of legislative re-enfranchisement in the 1980s and
opted to keep § 253’s suffrage bill provision.

Additionally, § 253 was enacted 129 years ago, and it is a device that requires
the action of a decision-making body (i.e., the present-day Mississippi Legislature)
to be implicated at all. Nevertheless, plaintiffs failed to prove any present-day
discrimination in the Legislature’s application of § 253.

For these reasons, the district court correctly determined that there exists a
substantial ground for difference of opinion as to whether plaintiffs’ race-based
equal protection challenge to § 253 fails as a matter of law. [Exhibit 1 (Dkt. 91 at
28)]. Moreover, the district court has stayed this case, reasoning that it “anticipates
an appeal.” [Exhibit 1 (Dkt. 91 at 29)]. Thus, consistent with the district court’s §
1292(b) certification, the Secretary requests that this Court grant interlocutory

review of the district court’s August 7, 2019 Order.
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 10 of 58

QUESTIONS PRESENTED

Article 12, § 253 of Mississippi’s Constitution provides one of the State’s
discretionary mechanisms for felons to regain their voting rights through suffrage
bills considered and passed by the Mississippi Legislature. The plaintiffs in this case
challenge on constitutional grounds § 253’s legislative process providing for the
restoration of voting rights. Does Article III and/or the Eleventh Amendment bar a
claim against the Mississippi Secretary of State when he plays no role whatsoever
in the legislative process plaintiffs challenge as unconstitutional?

Alternatively, does plaintiffs’ race-based equal protection challenge to § 253
fail when (i) plaintiffs failed to prove that the law has any present-day
unconstitutional effects or that the law is discriminatory in application, and (ii) even
though § 253 originally was enacted in 1890, the Legislature has returned to the law
and opted not to change the present re-enfranchisement scheme?

RELIEF SOUGHT

The Secretary seeks immediate review and reversal in part of the district
court’s August 7, 2019 Order that the court certified pursuant to § 1292(b). [Exhibit
1 (Dkt. 91)].

FACTS NECESSARY TO UNDERSTAND THE QUESTIONS PRESENTED

In 2017 and 2018, two separate groups of convicted felons brought suit

seeking to regain the right to vote. Collectively, the plaintiffs challenged on

4
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 11 of 58

constitutional grounds two state constitutional provisions related to criminal
disenfranchisement (Article 12, § 241) and legislative re-enfranchisement (Article
12, § 253). Those provisions as well as the challenges to them are discussed in turn.

A. Felon Disenfranchisement and Re-enfranchisement in Mississippi.

The State’s 1817 and 1832 Constitutions, and the laws enacted under them,
provided for felon disenfranchisement. After the Civil War, the States (including
Mississippi) ratified the Fourteenth Amendment—which expressly authorizes felon
disenfranchisement. Following suit, Mississippi’s Reconstruction-era government
enacted the 1868 Constitution and other felon disenfranchisement laws.

The 1890 constitutional framers, like all their predecessors, addressed felon
disenfranchisement. That Constitution Section 241 modified the State’s prior laws
to disqualify persons “convicted of bribery, burglary, theft, arson, obtaining money
or goods under false pretenses, perjury, forgery, embezzlement or bigamy” from
voting, Miss. Const. of 1890 art. XIE, § 241. The 1890 version of Section 241’s
disenfranchising crimes remained on the books for six decades.

The 1890 Constitution also adopted a legislative method for convicted felons -
to regain the ballot. Specifically, Article 12, § 253 provides:

The legislature may, by a two-thirds vote of both houses, of all

members elected, restore the right ofsuffrageto any person

disqualified by reason of crime; but the reasons therefor shall be spread
upon the journals, and the vote shall be by yeas and nays. .

Miss. CONST. art. 12, § 253.
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 12 of 58

In the 1950s and 1960s, things started to change as it relates to the State’s
felon disenfranchisement laws and its categorical list of disenfranchising crimes. See
Cotton, 157 F.3d at 391 (discussing the changes to § 241 of Mississippi's
Constitution). Further, in the mid-1980s, Mississippi lawmakers again revisited the
issue of felon disenfranchisement—as well as that of re-enfranchisement. {Exhibit 1
(Dkt. 91 at 16-18)]. In 1984, for instance, a diverse Task Force of state officials and
citizens investigated, debated, and proposed changes to the State’s laws. {Exhibit 1
(Dkt. 91 at 16-18)].

The 1985 Legislature responded to the Task Force’s findings by forming study
committees to further review the election laws. [Exhibit 1 (Dkt. 91 at 16-18)]. Prior
to the 1986 Regular Session, the committees reported to the full Legislature and
proposed to repeal the existing election laws and replacing them with a new Election
Code. [Exhibit 1 (Dkt. 91 at 16-18)]. The legislative package proposed changing the
felon disenfranchisement scheme and restoring suffrage following completion of the
sentence. [Exhibit 1 (Dkt. 91 at 16-18)].

Through the deliberative legislative process, legislators opted instead to
conform their new Election Code’s felon disenfranchisement provisions to the 1968
version of Section 241. And the legislators opted to endorse § 253—that is, to not
restore suffrage automatically. The 1986 legislation passed both houses nearly

unanimously, with only four of 174 legislators voting nay.
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 13 of 58

B. Procedural Background of this Litigation.

In September 2017, Roy Harness, Kamal Karriem, and others (“Harness
plaintiffs” brought a race-based equal protection challenge to Section 241.
Thereafter, in March 2018, Dennis Hopkins, Herman Parker, Jr., Walter Wayne
Kuhn Jr., Byron Demond Coleman, Jon O’Neal, and Earnest Willhite “Hopkins
plaintiffs”) brought a different constitutional challenge to Sections 241 and 253.

More specifically, the Hopkins plaintiffs urged the following five facial
challenges to the laws:

* a “non-racial” Fourteenth Amendment claim targeting § 241;

* an Eighth Amendment claim targeting the felony conviction disqualification
provisions in § 241;

* an Equal Protection Clause “arbitrariness” claim focused on the Legislature’s
authority to pass suffrage bills under § 253;

* a First Amendment claim attacking § 253; and

* arace-based equal protection claim targeting § 253.

The Mississippi Secretary of State, in his official capacity, is the only named

 

? Subsequently, all Harness plaintiffs other than Harness and Karriem voluntarily
dismissed their claims. [Dkt. 58].

3 The Harness plaintiffs’ lawsuit and the Hopkins plaintiffs’ lawsuit were consolidated.
The Hopkins plaintiffs’ suit is Cause No. 3:18-cv-00188-DPJ-FKB. It was consolidated with the
earlier-filed Harness lawsuit, Cause No. 3:17-cv-00791-DPJ-FKB. Unless otherwise specified, the
docket entries referred to by the Secretary refer to the earlier-filed action, Cause No. 3:17-cv-
00791-DPJ-FKB.
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 14 of 58

defendant in both the Harness and Hopkins plaintiffs’ respective complaints. On
June 28, 2018, the district court consolidated the Hopkins and Harness cases under
Federal Rule of Civil Procedure 49. [Dkt. 34]. Thereafter, on February 13, 2019, the
district court also granted the Hopkins plaintiffs’ motion for class certification. [Dkt.
89]. |

Eventually, all parties in the consolidated cases moved for summary judgment
on all claims. And, on August 7, 2019, the district court issued an Order addressing
the competing summary judgment motions. [Exhibit 1 (Dkt. 91)].

First, the court rejected all claims brought by the Harness plaintiffs, and it
granted summary judgment to the Secretary. [Exhibit 1 (Dkt. 91)]. The court then
severed the Harness plaintiffs’ lawsuit and entered a judgment dismissing the case
with prejudice. [Exhibit 2 (Dkt. 92)].4

Next, the district court denied the Hopkins plaintiffs’ motion for summary
judgment in its entirety, [Exhibit 1 (Dkt. 91)]. The court then granted in part and
denied in part the Secretary’s summary judgment motion as to the Hopkins
plaintiffs’ claims. [Exhibit 1 (Dkt. 91)]. Summary judgment was denied only as to
the race-based equal protection challenge to § 253. [Exhibit 1 (Dkt. 91)].

In the same Order, the court also sua sponte certified “all holdings in the still

 

* Because the earlier-filed Harness case was dismissed and severed from the Hopkins
case, this Petition is filed under the cause number for the Hopkins litigation, 3:18-cv-00188-DPJ-
FKB.
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 15 of 58

open Hopkins case for interlocutory appeal” pursuant to § 1292(b). [Exhibit 1 (Dkt.
91 at 28-29)]. Moreover, the district court has stayed the Hopkins litigation on the
basis that the court “anticipates an appeal.” [Exhibit 1 (Dkt. 91 at 29)].°

Consistent with the district court’s certification, the Secretary seeks
interlocutory review of the denial in part of his summary judgment motion as to the
Hopkins plaintiffs’ race-based equal protection challenge. That claim lacks any
viability as asserted against the Secretary, and it separately fails on its merits under
the burden-shifting framework set forth by the Supreme Court in Hunter. As
explained by the district court, certification of these controlling issues of law is
proper because there are “substantial ground for difference of opinion” and “an
immediate appeal. . . may materially advance the ultimate termination of the
litigation.” [Exhibit 1 (Dkt. 91 at p. 28)].

REASONS FOR PERMITTING THE APPEAL

Under § 1292(b), a permissive appeal may be taken if “(1) a controlling
question of law is involved, (2) there is substantial ground for difference of opinion
about the question of law, and 3) immediate appeal will materially advance the
ultimate termination of the litigation.” Rico v. Flores, 481 F.3d 234, 238 (Sth Cir.

2007). Here, as the district court found, all three factors are satisfied. See [Exhibit 1

 

> The district court’s stay order also was filed in the Hopkins litigation after the
consolidated cases were severed. See [Order Staying Case, 3:18-cv-00188-DPJ-FKB, Dkt. 21].

9
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 16 of 58

(Dkt. 91 at 28-29)]. In addition, because the questions presented implicate
jurisdictional issues, both as to Article [II standing and the Eleventh Amendment,
allowing interlocutory appeal is particularly appropriate.:

A. This Appeal Involves Controlling Questions of Law.

Interlocutory appeal should be allowed because the district court’s Order
“involves a controlling question of law.” 28 U.S.C. § 1292(b). In analyzing this
requirement, courts consider whether the question presented is a pure question of
law and whether it is controlling. See In re Delta Produce, No. BR 12-50073- a998,
2013 WL 3305537, at *2 (W.D. Tex. June 28, 2013). Here, both dimensions of the -
inquiry are satisfied.

First, the question of whether the Secretary of State has sufficient connection
-to § 253’s legislative process® so as to satisfy Article IM and the Eleventh
Amendment is plainly “one of pure law that can be reviewed quickly and cleanly
without having to study the record.” /d. (internal quotation marks omitted), In fact,
at summary judgment, plaintiffs expressly conceded that the Secretary “lacks any
role, responsibilities, duties, or authority in conjunction with the Legislature’s

passage of legislation, and specifically lacks any role, responsibilities, duties, or

 

5 The Hopkins plaintiffs’ claims for relief, including those targeting § 253’s “legislative
process,” are listed on pages 43-46 of their complaint. See [Complaint, 3:18-cv-00188-DPJ-FKB,
Dkt. 1].

10
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 17 of 58

authority in conjunction with the Legislature’s enactment of any suffrage bills under
Section 253 of the Constitution.” [Dkt. 77-1, p. 9].

Thus, far from suggesting the need for factual inquiry, the question of whether
the Secretary can remedy plaintiffs’ alleged injury arising from the Mississippi
Legislature’s legislative process for the passage of suffrage bills is a paradigmatic
example ofa pire question of law. See Washington v. CSC Credit Services, Inc., 199

| F.3d 263, 267 (5th Cir. 2000) (reviewing, pursuant to 28 U.S.C. § 1292(b), an order
certifying a class and reversing that Order on the basis that the district court erred in
finding that the plaintiffs satisfied the standing requirements); EF. Hutton Vv.
Hadley, 901 F.2d 979, 983 (11th Cir. 1990).

Likewise, whether plaintiffs have satisfied their legal burden on the merits of
their race-based equal protection challenge to § 253 also raises a question of law.
The Supreme Court has expressly held that § 2 of the Fourteenth Amendment
affirmatively allows states to deny suffrage to convicted felons. Richardson y.
Ramirez, 418 U.S. 24, 54 (1974). Of course, though, states are not free to deny that
right for discriminatory reasons. The Supreme Court considered that issue in Hunter,
where the Court set out a burden-shifting test to determine whether Alabama’s
disenfranchisement laws violated the Equal Protection Clause. 471 U.S. at 227-28.

As the district court recognized, Hunter requires that a plaintiff “show that the .

law’s original enactment was motived by race discrimination and that the law

11
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 18 of 58

continues to have that effect.” {Exhibit 1 (Dkt. 91 at 10)] (emphasis supplied). Yet,
in this case, the Hopkins plaintiffs offered no proof of any present-day
disproportionate impact of § 253 or discriminatory application of that law. Instead,
they alleged only long-past unconstitutional effects—dating back to when the law
originally was enacted in 1890.

Whether a plaintiff must prove present-day “unconstitutional effects” to
satisfy the first step of the Hunter analysis is a pure question of law. Cotton, 157
F.3d at 292 n.9 (“Hunter also requires unconstitutional effects as well as motive.”).
So, too, is the question of whether the Secretary separately satisfied his burden under
Hunter.

Second, and equally incontrovertible, is the “controlling” significance of the
' questions presented. “[A] controlling issue of law [ | generally hinges upon its
potential to have some impact on the course of the litigation.” DuPree v. Kaye, No.
3:07-cv-0768-B, 2008 WL 294532, at *2 (N.D. Tex. Feb. 4, 2008). Accordingly,
‘Ja|ithough the resolution of an issue need not necessarily terminate an action in
order to be ‘controlling,’ it is clear that a question of law is ‘controlling’ if reversal
of the [order] would terminate the action.” Tesco Corp. v. Weatherford Int’l, Inc.,
722 F. Supp. 2d 755, 766 (S.D. Tex. 2010) (quoting Klinghoffer v. S.N.C. Achille |
Lauro Ed Altri-Gestione Motonave Achille Lauro in Amministrazione Straordinaria, .

921 F.2d 21, 24 (2d Cir. 1990)); see also J. Moore & B. Ward, 19 MOORE’S FEDERAL

12
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 19 of 58

PRACTICE {[ 203.31[3] (2018) (collecting cases). Under these principles, there can
be no doubt that the questions presented by this appeal both are “controlling.”

Finally, “[a]n issue of law has also been termed controlling where the certified
issue has precedential value for a large number of cases.” Ryan v. Flowserve Corp.,
444 F. Supp. 2d 718, 723 (N.D. Tex. 2006) (quotation and internal quotation marks
omitted); see also In re Delta Produce, 2013 WL 3305537, at *3. Here, far from
raising an isolated or academic matter, the impact of the question presented reaches
far beyond a single litigant’s suit. In fact, the instant action itself was certified as a
class action. Section 1292(b)’s first factor is thus satisfied.

B. =‘ The District Court Concluded that Substantial Grounds Exist for
Difference of Opinion Regarding the Controlling Questions of Law.

Interlocutory appeal also should be allowed because “there is substantial
- ground for difference of opinion” regarding the controlling questions of law
presented by the district court’s summary judgment Order. 28 U.S.C. § 1292(b). In
analyzing whether this requirement is satisfied, courts consider not just whether
different opinions have actually emerged, but whether difference of opinion could
reasonably be envisioned. See, e.g., Morales y. Redco Transp. Lid., No. 5:14-cv-129,
2016 WL 7734647, at *1 (S.D. Tex. Jan. 13, 2016) (“It is not just the contrary
opinion of Huntington that leads this Court to believe that there is substantial ground
for a difference of opinion, but the Court could actually envision the statute being

interpreted differently.”).

13
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 20 of 58

Here, the district court sua sponte determined that there are substantial
grounds for difference of opinion as to its conclusions on standing and the merits of
plaintiffs’ § 253 challenge. In fact, in addressing the Secretary’s argument that he
does not have the proper connection to § 253, the court noted that it was a “close[ |
question” and that plaintiffs only “minimally demonstrated standing.” [Exhibit 1.
(Dkt. 91 at 8-9)].

In a similar vein, there are at least two merits questions on which there are
substantial grounds for difference of opinion with the district court’s denial in part
of the Secretary’s summary judgment motion. As discussed, in Hunter, the Supreme
Court established a three-step test for analyzing race-based challenges to facially
neutral disenfranchisement laws.

The first step of Hunter’s three-part test obligate plaintiffs to establish that §
253 causes a disproportionate racial impact in present day. The second step obligates
challengers to a facially neutral law that produces disproportionate racial impact to
prove race discrimination was a “substantial” or “motivating” factor behind the
enactment using Village of Arlington Heights v. Metropolitan Housing Development
Corporation’s evidentiary test. Hunter, 471 U.S. at 228. Then, if the challengers
succeed, “the burden shifts to the law’s defenders to demonstrate that the law would

have been enacted without this factor.” Jd.

14
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 21 of 58

Here, substantial grounds for difference of opinion exist as to whether
plaintiffs have satisfied their initial burden under Hunter, as well as whether the
Secretary otherwise satisfied his burden. As to the former, the only allegations of §
253’s unconstitutional effects concern past effects of the law. Specifically, plaints’
expert alleged that she “did not find any evidence that even one single African
American received redress through the suffrage restoration provision between 1890
and 1920.” [Dkt. 77-3 at ¥ 16]. |

Yet plaintiffs conceded at summary judgment that they had no proof of any
present-day disparate impactor that § 253, in present day, is applied in a |
discriminatory manner. The district court nonetheless denied summary judgment in
part, even though other courts have found that Hunter requires the very evidence |
plaintiffs did not have. Cotton, 157 F.3d at 292 n. 9 (“Hunter also requires
unconstitutional effects as well as motive.”); Coleman v. Miller, 117 F.3d 527, 530
(1ith Cir. 1997) (citing Hunter in an equal protection challenge to Georgia’s state
flag and finding no present-day “similar discriminatory impact”).

What is more is that § 253 is a device that requires the action of the present-
day Mississippi Legislature to be implicated at all. Therefore, it is unlike many
criminal disenfranchisement laws that are triggered automatically upon the
conviction of an individual for a disqualifying offense. Section 253, like other

discretionary vote restoration regimes, requires a decision-maker (in the pardon

15
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 22 of 58

context—the executive; in the suffrage bill context—the Legislature) for the law to
ever be activated.

Because of this, the impact analysis should require more than plaintiffs ever
attempted to offer at summary judgment. See, e.g., MeCleskey v. Kemp, 481 US.
279, 291-93, 306-07 (1987) (reasoning that a litigant “must prove that the purposeful
discrimination had a discriminatory effect on him” and that “to prevail under the
Equal Protection Clause, McCleskey must prove that the decisionmakers in his case
acted with discriminatory purpose”); Village of Arlington Heights v. Metropolitan
Housing Development Corp., 429 U.S. 252, 267-68 (1977) (a facially neutral statute
violates equal protection “if it was motivated by a discriminatory animus and its
application results in discriminatory effect”) (emphasis supplied).

Separately, even if plaintiffs satisfied their initial burdens under Hunter, the
Secretary provided evidence that should satisfy his burden. While § 253 reads the
same today as it did in 1890, the Mississippi Legislature returned to the issue of
legislative re-enfranchisement in the 1980s, and the 1986 Mississippi Legislature
opted to keep the suffrage bill provision of § 253. Johnson v. Governor of Fla., 405
F.3d 1214, 1224 (11th Cir. 2005) (en banc) (in a challenge to Florida
disenfranchisement provision, noting that the State “return[ed] to the issue” after the
law's original enactment); id. at 1224-25 (“{T]he plaintiffs argue that Florida must

demonstrate that it acknowledged that racial discrimination tainted the 1868

16
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 23 of 58

provision, and yet it knowingly reenacted the disenfranchisement provision for non-
discriminatory reasons in 1968. We do not require this level of proof].]”).

In short, then, § 1292(b)’s second factor is satisfied because there is
substantial ground for difference of opinion regarding the controlling questions of
law presented by the district court’s summary judgment Order.

C. An Immediate Appeal Will Materially Advance the Ultimate
Termination of the Litigation.

Interlocutory appeal of the district court’s Order should be allowed because
“an immediate appeal from the order may materially advance the ultimate
termination of the litigation.” 28 U.S.C. § 1292(b). “This analysis turns on whether
‘an immediate appeal would conserve judicial resources and spare the parties from
possibly needless expense.’” Jn re Delta Produce, 2013 WL 33 05537, at *3 (quoting
APCC Servs., Inc. v. Sprint Commce’ns Co., L.P., 297 F. Supp. 2d 90, 100 (D.D.C.
2003)). |

Here, immediate appeal will conserve resources for many of the same reasons
that the legal issues presented are controlling. Tesco Corp., 722 F. Supp. 2d at 767
(“The requirement that an appeal should materially advance the ultimate termination
of the litigation is closely tied to the requirement that the order involve a controlling
question of law.”). This is because both faciors share the same “key concern” of

whether the appeal holds the prospect of “speed[ing] up the litigation.” Jd.

1?
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 24 of 58

Reversal of the district court’s Order as to the denial of summary judgment
on §'253 would certainly speed up the litigation. Indeed, the materially-advance-the-
litigation standard is satisfied when, as here, an interlocutory appeal could “eliminate
the need for trial[.]” See, e.g., Coates v. Brazoria County Tex., 919 F, Supp. 2d 863,
867 (S.D. Tex. 2013). Then-District Judge Costa denied certification in Coates
because there was more than one claim that required a trial. Here, though, the only
claim remaining for trial after the district court’s Order is the race-based equal
protection challenge to § 253. |

Avoiding the possibility of preparing a pre-trial order, subpoenaing and
preparing witnesses, and conducting a trial are consistent with the central purposes -
behind 28 U.S.C. § 1292(b). See, e.g., Joe Grasso & Son, Inc. v. ULS., 42 F.R.D.
329, 334 (S.D. Tex. 1966) (granting certification and quoting the refrain that “[a]
useless trial is a luxury none can afford”). A fortiori, the central purpose of § 1292(b)
is even more so satisfied here because this Court’s ruling on interlocutory appeal
could resolve not only the need for a trial—but also the need for any subsequent
appeal after trial or otherwise.

As a result, there can be little doubt that allowing interlocutory appeal here
holds the prospect of speeding up the litigation, and, for much the same reasons that
the question presented is controlling, it. may also materially advance the ultimate

termination of this lawsuit-—satisfying the third and final statutory requirement for

18
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 25 of 58

granting interlocutory appeal. See, e.g., Martin v. Haliburton, 618 F.3d 476, 488 (Sth
Cir. 2010) (acknowledging that “[Section 1292(b) was enacted] to give the appellate
machinery . . . a considerable flexibility . . . so that within reasonable limits
disadvantages of piecemeal and final judgment appeals might both be avoided”)
(internal quotation marks omitted).
CONCLUSION

For these reasons, the Mississippi Secretary of State, m his official capacity,
respectfully requests that this Court permit interlocutory appeal of the district court’s
August 7, 2019 summary judgment Order under 28 U.S.C. § 1292.

Respectfully submitted,

SECRETARY OF STATE DELBERT
HOSEMANN, in his official capacity

BY: JIM HOOD, ATTORNEY GENERAL

By: _/s/ Krissy C Nobile
Justin L. Matheny (Bar No. 100754)
Krissy C. Nobile (Bar No. 103577)
STATE OF MISSISSIPPI
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 220
Jackson, MS 39205
Telephone: (601) 359-3824 -
jmath@ago.ms.gov
knobi@ago.ms.gov

Counsel for Defendant-Petitioner Secretary
of State Delbert Hosemann, in his official

capacity

19
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 26 of 58

CERTIFICATE OF SERVICE
The undersigned certifies that on August 19, 2019, the foregoing document
was electronically submitted to the clerk of the Court for the U.S. Court of Appeals
for the Fifth Circuit, using the electronic filing system of the Court. A copy has also
been filed with the district court using the court’s ECF system and thereby sent to
the following persons:

Janet A. Gochman

SIMPSON, THACHER & BARTLETT, LLP
425 Lexington Avenue

New York, NY 10017-3954

212/455-2815

Fax: 212/455-2502

Email: jgochman@stblaw.com

Isaac Rethy
SIMPSON, THACHER & BARTLETT, LLP
425 Lexington Avenue

New York, NY 10017-3954

212/455-3869

Fax: 212/455-2502

Email: irethy@stblaw.com

Jonathan K. Youngwood

SIMPSON, THACHER & BARTLETT, LLP
425 Lexington Avenue

New York, NY 10017-3954

212/455-3539

Fax: 212/455-2502

Email: jyoungwood@stblaw.com

20
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 27 of 58

Nihara Karim Choudhri

SIMPSON, THACHER & BARTLETT, LLP
425 Lexington Avenue

New York, NY 10017-3954

212/455-2036

Fax: 212/876-5343

Email: nchoudhri@stblaw.com

Tyler A. Anger

SIMPSON, THACHER & BARTLETT, LLP
425 Lexington Avenue

New York, NY 10017-3954

212/455-2652

Fax: 212/455-2502

Email; tyler.anger@stblaw.com

Lisa S. Graybill

SOUTHERN POVERTY LAW CENTER - New Orleans
201 St. Charles Ave., Suite 2000

New Orleans, LA 70170

504/486-8982 ,

Fax: 504/486-8947

Email: lisa.graybill@splcenter.org

Paloma Wu

SOUTHERN POVERTY LAW CENTER - Jackson
111 East Capitol Street, Suite 280

Jackson, MS 39201

601/948-8882

Fax: 601/948-8885

Email: paloma.wu@splcenter.org

Counsel for Hopkins plaintiffs
Dated: August 19, 2019
fs/ Krissy C. Nobile

Krissy C. Nobile
Counsel for Defendant-Petitioner

21
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 28 of 58

CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME
LIMITATION, TYPEFACE REQUIREMENTS AND
TYPE STYLE REQUIREMENTS

This brief complies with word limitations of Fed. R. App. P. 5(c) because,
excluding the parts of the document exempted by Fed. R. App. P. 32(f) & 5(b)(1 (EB),
it contains 4,320 words.

This brief-complies with the typeface requirements of Fed. R. App. P. 32(a)(5)
and the type style requirements of Fed. R. App. P. 32(a)(6) because it has been
prepared in proportionally-spaced typeface, including serifs, using Word, in Times
New Roman 14-point font, except for the footnotes, which are in proportionally-

spaced typeface, including serifs, using Word in Times New Roman 12-point font.

Respectfully submitted,
/s/ Krissy C. Nobile

Krissy C, Nobile
Counsel for Defendant-Petitioner

2a
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 29 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
ROY HARNESS, ET AL. | PLAINTIFFS
v. | CIVIL ACTION NO. 3:17-CV-791-DPJ-FKB
DELBERT HOSEMANN, SECRETARY OF STATE
OF MISSISSIPPI DEFENDANT
CONSOLIDATED WITH
DENNIS HOPKINS, ET AL. PLAINTIFFS
V. - CIVIL ACTION NO. 3:18-CV-188-DPJ-FKB
DELBERT HOSEMANN, SECRETARY OF STATE
OF MISSISSIPPI DEFENDANT

ORDER
Piaintifis seek an order restoring the voting rights of convicted felons in Mississippi. The

parties have all moved for summary judgment, contending that there are no disputed facts. [63,
65, 66, 74]. As discussed more fully below, both the United States Supreme Court and the Fifth
Circuit Court of Appeals have rejected Plaintiffs’ pivotal legal arguments as to article XII,
section 241 of the Mississippi Constitution. While those courts may be ftce to reassess their
prior rulings, the precedent is binding at the district-court level. For that and other reasons,
Plaintiffs’ motions [65, 74] are denied and Defendant's motions [63, 66] are granted as to
disenfranchisement under section 241. As to section 253, which restores the right to vote, the

Court finds the relevant motions [65, 66] should be denied.

EXHIBIT

1.

 
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 30 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 2 of 29

I. Facts and Procedural History
Two groups of convicted felons filed separate suits seeking to regain the right to vote.
The lead plaintiffs in those cases were Roy Harness and Dennis Hopkins. The Court
consolidated the cases on June 28, 2018, and then certified a class action on February 26, 2019.
Plaintiffs challenge two sections of article XII of the Mississippi Constitution—sections
241 and 253. Section 241 provides that individuals who have been “convicted of murder, rape,
bribery, theft, arson, obtaining money or goods under false pretense, perjury, forgery,
embezzlementl[,] or bigamy” are ineligible to vote. And section 253 allows the legislature to
restore an individual’s suffrage by “a two-thirds vote of both houses, of all members elected.”
The Harness Plaintiffs focus their complaint on section 241, arguing that it violates the
Fourteenth and Fifteenth Amendments because the disenfranchising crimes that remain from the
section’s 1890 version were adopted to suppress black voters. Harness Am. Compl. [19] at 19—
20. They seek declaratory relief enjoining Secretary of State Delbert Hosemann from taking any
steps that would prevent voting by Mississippians convicted of bribery, theft, arson, obtaining
money or goods under false pretense, perjury, forgery, embezzlement, and bigamy. Jd. at 21.)
The Hopkins Plaintiffs challenge both sections 241 and 253 and take a different
approach. They say lifetime disenfranchisement (section 241) violates the Eighth Amendment’s
prohibition against cruel and unusual punishment and exceeds § 2 of the Fourteenth Amendment,
which allows states to merely “abridge” a felon’s voting rights. Hopkins Compl. [1] at 4-5 (filed

in 3:18-CV-188-DPJ-FKB). As to section 253 (the restoration provision), the Hopkins Plaintiffs

 

' The Harness Plaintiffs do not challenge disqualification based on murder and rape convictions.
td. at 2.
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 31 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 3 of 29

argue that it violates both the First Amendment, by hampering political expression, and the Equal
Protection Clause, because it is arbitrary and was enacted with discriminatory intent. /d.
Il. ° Summary Judgment Standard

Each party seeks summary judgment. That relief is warranted under Federal Rule of
Civil Procedure 56(a) when evidence reveals no genuine dispute regarding any material fact and
that the moving party is entitled to judgment as a matter of law. The rule “mandates the entry of
summary judgment, after adequate time for discovery and upon motion, against a party who fails
to make a showing sufficient to establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,
A77 U.S. 317, 322 (1986).

The party moving for summary judgment “bears the initial responsibility of informing the
district court of the basis for its motion, and identifying those portions of [the record] which it
believes demonstrate the absence of a genuine issue of material fact.” /d. at 323. The
nonmoving party must then “go beyond the pleadings” and “designate “specific facts showing
that there is a genuine issue for trial.’” Jd. at 324 (citation omitted). In reviewing the evidence,
factual controversies are to be resolved in favor of the nonmovant, “but only when... both
parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (Sth Cir, 1994) (en banc). When such contradictory facts exist, the court may “not make
credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc.,
530 U.S. 133, 156 (2000). Conclusory allegations, speculation, unsubstantiated assertions, and
legalistic arguments have never constituted an adequate substitute for specific facts showing a
genuine issue for trial. 71G Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (Sth Cir.

2002); Little, 37 F.3d at 1075; SEC v. Recile, 10 F.3d 1093, 1097 (Sth Cir. 1993).
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 32 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 4 of 29

Wl. Article II Standing and Eleventh Amendment Immunity

In his motions for summary judgment, Hosemann first raises concerns over Article HI
standing and Eleventh Amendment immunity. Under both approaches, Hosemann questions his
connection to sections 241 and 253. As to section 241, he insists that local election officials
have the duty and authority to register, refuse, and purge voters. And as to section 253, he
maintains that only the legislature can act to restore voting rights. *

A. Legal Standards

To establish an Article III case or controversy, Plaintiffs must show: (1) they have

suffered an “injury in fact,” (2) there is a “causal connection between the injury and the conduct

393

complained of,” and (3) “the injury will be ‘redressed by a favorable decision.” Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (quoting Simon v. E. Ky. Welfare Rights
Org., 426 U.S. 26, 38 (1976)). “The party invoking federal jurisdiction bears the burden of
establishing these elements.” Jd. at 561. Hosemann concedes that Plaintiffs meet the first
element but says they cannot establish a causal connection or redressability. See Rivera v.
Wyeth-Ayerst Labs., 283 F.3d 315, 319 (Sth Cir. 2002) (noting that a failure to establish any one
element deprives the court of jurisdiction).

In addition, Hosemann asserts Eleventh Amendment immunity and argues that the Ex
parte Young exception is inapplicable. 209 U.S. 123 (1908). Under Ex parte Young, a state

officer can be sued in federal court despite the Eleventh Amendment, if that officer has “some

connection with the enforcement of the act’ in question or [is] ‘specially charged with the duty to

 

2 While Article III standing and Eleventh Amendment immunity are distinct concepts, there is
significant overlap. See Hopkins Resp. Mem. [78] at 20-21 (citing Air Evac EMS, Inc. v. Tex.,
Dep’t of Ins., Div. of Workers’ Comp., 851 F.3d 507, 520 (Sth Cir. 2017)); see also Def.’s
Rebuttal [86] at 5 (stating “plaintiff's [s]ection 241 claims against the Secretary fail under Article
I and/or the Eleventh Amendment”). .
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 33 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 5 of 29

enforce the statute’ and [is] threatening to exercise that duty.” Okpalobi v. Foster, 244 F.3d 405,
414-15 (5th Cir. 2001) (quoting Ex parte Young, 209 U.S. at 157, 158). With these standards in
mind, the Court considets sections 241 and 253 separately.
B. Section 241

Hosemann says he does not enforce section 241, does not investigate or prosecute
violations of election laws, does not supervise local election officials, lacks the authority to
prohibit felons from registering to vote, and has no duty to remove felons from the voter rolls.
Def.’s Mer. [64] at 6. But Plaintiffs argue that Hosemann’s responsibilities under state law—
particularly the administration of the computerized Statewide Elections Management System
(“SEMS”)—and his designation as the state’s chief election officer under the National Voter
Registration Act of 1993 (“NVRA”) provide enough basis for Article III standing and trigger the
Ex parte Young exception to Eleventh Amendment immunity. |

Under state statute, “[t]he circuit clerk of each county is authorized and directed to
prepare and keep in his or her office a full and complete list... of persons convicted of voter
fraud or of any ctime listed in Section 241, Mississippi Constitution of 1890.” Miss. Code § 23-
15-151. But the statute goes on to provide that a list of persons convicted of a disenfranchising
crime “shall also be entered into [SEMS] on a quarterly basis.” fd. SEMS is maintained by the
Secretary of State and is considered “the official record of registered voters in every county of
the state.” Id. § 23-15-165(1).

Hosemann explains that “the Administrative Office of Courts provides data regarding
criminal convictions which is filtered to only include individuals with a conviction of a
disenfranchising crime before being loaded into [SEMS].” Hosemann Resp. to Hopkins

Interrogs. [63-1] at 44. Then SEMS “provides potential match reporting regarding individuals
‘Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 34 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 6 of 29

convicted of a disenfranchising crime and county election officials are trained to only take action
upon review of a final sentencing order entered by a court.” Jd. at 49, That training is provided
by Hosemann. See id. at 48 (“The Secretary of State provides training annually to county
election commissioners regarding voter roll maintenance in accordance with Mississippi law and
the National Voter Registration Act.”); see also Miss. Code § 23-15-211(4) (stating Hosemann is
responsible for conducting and sponsoring an “elections seminar” attended by county election
commissioners). In other words, Hosemann receives information regarding disenfranchising
convictions, adds that information to SEMS, and trains county officials on the next step.

In addition, Hosemann is Mississippi's “chief election officer” for purposes of the
NVRA, Miss. Code § 23-15-21 1.1(4), and has “the power and duty to gather sufficient
information concerning voting in elections in this state,” id. § 23-15-21 1.1(2); see also 52 U.S.C,
§ 20509 (“Each State shall designate a State officer or employee as the chief State election
official to be responsible for coordination of State responsibilities under this chapter.”), And
while this civil action is not rooted in the NVRA, several courts have held that the designation of
“chief election officer” militates in favor of finding Article II standing in various election-law
contexts. See OCA-Greater Hous. y. Texas, 867 F.3d 604, 613-14 (Sth Cir. 2017) (finding
Article III standing, noting that the statute at issue applied to every clection, and observing that
the Texas Secretary of State was the chief election officer of the state); Scott v. Schedler, 771
F.3d 831, 838-39 (5th Cir. 2014) (finding Article III standing and noting the Sectetary of State
was the chief election officer under the NVRA); Voting for Am., Inc. v. Andrade, 888 F. Supp. 2d
816, 828-29, 832 (S.D. Tex. 2012) (Costa, J.) (denyig Secretary's motion to dismiss for lack of
standing and noting that her “argument is at odds with numerous cases in which plaintiffs have

sued secretaries of state when challenging voter registration laws even though states commonly
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 35 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed-08/07/19 Page 7 of 29

delegate voter registration responsibilities to county officials”), rev’d on other grounds, 732 F.3d
382; see also United States v. Missouri, 535 F.3d 844, 846 n.1 (8th Cir, 2008) (finding that the
Missouri Secretary of State was the proper party to be sued under the NVRA even though
enforcement power was delegated to local officials); Madera v. Detzner, 325 F. Supp. 3d 1269,
1276 (N.D. Fla. 2018) (noting the Secretary of State was Florida’s chief election officer and
“{t]his statutory job description is not window dressing”). °

Based on these duties, Plaintiffs’ injuries are sufficiently traceable to and redressable by
Hosemann to establish Article I standing. While he may not be the only step in
disenfranchising a voter, he certainly plays a crucial role in the process. Compare K.P. v.
LeBlanc, 627 F.3d 115, 123 (Sth Cir. 2010) (finding redressability was met even though the
defendant was “far from the sole participant in the application of the challenged statute”), with
Okpalobi, 244 F.3d at 427 (finding no standing where the state officers did not have “any duty or
ability to do anything” in connection with the law at issue (emphasis added}).

Likewise, for purposes of Eleventh Amendment immunity, Hosemann has “some
connection” with enforcement of section 241, particularly in his role as chief election officer and
administrator of SEMS. | Ex parte Young, 209 U.S. at 157; see Mo. Prot. & Advocacy Servs., Inc.
v. Carnahan, 499 F.3d 803, 807 (8th Cir. 2007) (denying immunity in action challenging voter
disqualification as “incapacitated” and noting that while local election officials had authority to
register voters, the Secretary of State was charged with providing local officials of individuals
deemed incapacitated); Libertarian Party of Ky. v. Grimes, 164 F. Supp. 3d 945, 950 (E.D. Ky.

2016) (finding Ex parte Young exception applied where Secretary of State provided training to

 

3 Hosemann also serves on the three-person State Board of Election Commissioners alongside
the Governor and the Attorney General. Miss. Code § 23-15-211(1). .
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 36 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 8 of 29

county clerks and therefore had “some control over the perpetuation of the ballot access regime
the [p}laintiffs challenge[d]’).*
C. Section 253
| Section 253 presents a much closer question. It provides: “The Legislature may, by a

two-thirds vote of both houses, of all members elected, restore the right of suffrage to any person
disqualified by reason of crime; but the reasons therefor shall be spread upon the journals, and
the vote shall be by yeas and nays.” Miss. Const. art. XII, § 253. The Hopkins Plaintiffs ask the
Court to “[i]ssue a class-wide judgment declaring that the inherently arbitrary and racially
discriminatory legislative process for the restoration of voting rights established by the suffrage
bill provision of the Mississippi Constitution violates the Equal Protection Clause of the
Fourteenth Amendment, as well as the First Amendment.” Hopkins Compl. [1] at 47.

Hosemann says he has no connection to OF role in the restoration process: he is nota
member of the legislature, he does not introduce suffrage bills, and he does not vote on such
bills. See Miss. Const. art. XII, § 253; see also Hopkins Compl. [1] at 20 flow chart detailing
restoration process); Hosemann Resp. to Hopkins Interrogs. [63-1] at 53. He therefore denies a
causal connection or redressability.

But as noted above, Hosemann is the state’s chief election officer and maintains SEMS,

which would presumably be involved in one of the final steps in returning a convicted felon to

 

4 Hosemann relies in part on McLaughlin v. City of Canton, where Judge Henry T. Wingate
considered criminal disenfranchisement and held that the Secretary of State was “not a proper
party.” 947 F, Supp. 954, 965 (S.D. Miss. 1995). But that case was decided before Mississippi
revised its election laws and designated the Secretary of State as the chief election officer. See
2000 Miss. Laws 430 [77-13] (designating the Secretary of State as the chief election officer);
2004 Miss. Laws 305 [77-14] Gmplementing a statewide centralized voting system).
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 37 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 9 of 29

the voting rolls after he or she successfully files a section 253 petition. Though somewhat
distinguishable, the Fifth Circuit faced a similar question in OCA-Greater Houston, holding:

unlike in Okpalobi, where the defendants had no “enforcement connection with

the challenged statute,” the Texas Secretary of State is the chief election officer of

the state and is instructed by statute to obtain and maintain uniformity in the

application, operation, and interpretation of this code and of the election laws

outside this code: We are satisfied that OCA has met its burden under Lujan to

show that its injury is fairly traceable to and redressable by the defendants.
867 F.3d at 613-14 (quoting Okpalobi, 244 F.3d at 427 n.5) (additional quotation marks and
footnotes omitted), To be sure, Hosemann’s role in section 253 is slight, but he does have
“some connection with the enforcement of the act’ in question.” Morris v. Livingston, 739 F.3d
740, 746 (Sth Cir. 2014) (quoting Okpalobi, 244 F.3d at 414-15). The Hopkins Plaintiffs have
minimally demonstrated standing and a basis for an Ex parte Young claim against Hosemann
challenging section 253.
IV. Section 241 Merits Analysis

While both the Harness and Hopkins Plaintiffs challenge section 241, they pursue:
different theories. As such, the Court will consider the claims separately.

A. Harness Plaintifis

Section 241 was adopted in 1890 and disenfranchised citizens found guilty of “bribery,
burglary, theft, arson, obtaining money or goods under false pretenses, perjury, forgery,
embezzlement[,] [and] bigamy.” Harness Am. Compl. {19] at 5. The section was amended in
1950 to remove burglary and again in 1968 to add rape and murder as disenfranchising crimes.
Id. at 2. The Harness Plaintiffs take no issue with preventing convicted rapists and murderers
from voting. fd. But they say disenfranchisement based on the other crimes carried forward

from the 1890 version violates the Fourteenth and Fifteenth Amendments because those crimes

were selected to suppress black voters. Jd. at 20.
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 38 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 10 of 29

To begin, the United States Supreme Court has expressly held that § 2 of the Fourteenth
Amendment affirmatively allows states to deny suffrage to convicted felons. Richardson v.
Ramirez, 418 U.S. 24, 54 (1974). That does not, however, mean states are free to deny that right
for discriminatory reasons. The Supreme Court considered that issue in Hunter v. Underwood,
where the Court set out a burden-shifting test to determine whether Alabama’s felon-
disenfranchisement laws violated the Equal Protection Clause. 471 U.S. 222, 227-28 (1985).

Under the Hunter test, a plaintiff must show that the law’s original enactment was
motived by race discrimination and that the law continues to have that effect. Jd. at 233; see also
id. at 227-28. If the plaintiff makes those showings, “the burden shifts to the law’s defenders to
demonstrate that the law would have been enacted without” a racially discriminatory motive. fd.
at 228.

But Hunter left a caveat when it declined to decide “whether [Alabama’s
disenfranchisement law] would be valid if enacted today without any imp ermissible motivation .
_. 2° Hunter, 471 U.S: at 233. Based on that language, the Fifth Circuit has held that
“substantial, race-neutral alterations in an old unconstitutional law may remove the
discriminatory taint.” Veasey v. Abbott, 888 F.3d 792, 802 (Sth Cir, 2018) (citation omitted).
And it has applied that rule to section 241.

In Cotton v. Fordice, the court observed that Mississippi twice re-enacted section 24]
after original adoption: |

Section 241, as enacted in 1890, was amended in 1950, removing “burglary” from

the list of disenfranchising crimes. Then, in 1968, the state broadened the

provision by adding “murder” and “rape”—crimes historically excluded from the

list because they were not considered “black” crimes. Amending § 241 was a

deliberative process. Both houses of the state legislature had to approve the

amendment by a two-thirds vote. The Mississippi Secretary of State was then

required to publish a full-text version of § 241, as revised, at least two weeks
before the popular election. See Miss. Code Ann. § 4211 (1942); H. Con. Res. 10

16
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 39 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 11 of 29

(Miss, 1950); H. Con. R. 5 (Miss, 1968). Finally, a majority of the voters had to

approve the entire provision, including the revision. Because Mississippi’s

procedure resulted both in 1950 and in 1968 in a re-enactment of § 241, each

amendment superseded the previous provision and removed the discriminatory

taint associated with the original version.

157 F.3d 388, 391 (Sth Cir. 1998), The Fifth Circuit concluded that these amendments fell
within the exception Hunter “left open,” id. at 391, and therefore “Hunter does not condemn
§ 241,” id, at 392.

Ag discussed next, the Harness Plaintiffs urge the Court to ignore Cotfon because-—
according to them—<it was based on an incomplete record, was wrongly decided, and has been at
least tacitly overruled by the United States Supreme Court.

1. The Record Evidence

According to the Harness Plaintiffs, the pro se plaintiffs in Cotton were ill-equipped to
create a record regarding the votes in 1950 and 1968, so the Fifth Circuit failed to consider a
complete picture. Pls.’ Mem, [82] at 14. They suggest, for instance, that the Fifth Circuit did not
see the ballot language in 1950 and 1968. Jd. Asa result, Plaintiffs say the court failed to
consider that neither the legislature nor the electorate were allowed to “vote[ ] on whether to
retain ot remove the other crimes on the 1890 list. Thus, the voters in 1950 and 1968 did not
have to approve the entire list of disenfranchising crimes in Section 241 and were not given the
option to do so.” Id. at 13.

This argument goes only so far. True enough, the ballot language was not in the Cotton
appellate record. But neither the Cotton plaintiffs nor the state mentioned the 1950 and 1968

votes in their appellate briefs. See Pls.” Mem. [75] at 12-13. Instead, the Fifth Circuit raised

those re-enactments sua sponte. And the only way the Fifth Circuit would have been aware of

11
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 40 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 12 of 29

the 1950 and 1968 re-enactments is if it researched the legislative history on its own. Indeed
Cotton cites that history. See 157 F.3d at 391.

Substantively, the Fifth Circuit’s description of what happened in those years shows that
it read the ballot language Plaintiffs now cite. In 1950, the ballot removing burglary from the
disenfranchising offenses read as follows:

Section 241, Every inhabitant of this state, except idiots, msane persons and
Indians not taxed, who is a citizen of the United States of America, twenty-one
years old and upwards, who has resided in this state for two years, and one year m
the election district, or in the incorporated city or town in which he offers vote,
and who is duly registered as provided in this article, and who has never been
convicted of bribery, theft, arson, obtaining money or goods under false pretense,
perjury, forgery, embezzlement or bigamy, and who has paid on or before the first
day of February of the year in which he shall offer to vote, all poll taxes which
may have been legally required of him, and which he has had an opportunity of
paying according to law, for the two preceding years, and who shall produce to
the officers holding the election satisfactory evidence that he has paid such taxes,
is declared to be a qualified elector, but any minster of the gospel in charge of an
organized church, or his wife legally residing with him, shall be entitled to vote
after six months’ residence in the election district, incorporated city or town, if
otherwise qualified. .

Adopted by the House of Representatives, January 26, 1950.

Adopted by the Senate, February 10, 1950.

For Amendment 00.0.0... cece cece cece errr ene ee nner eas C)

Against Amendment 20.20.0200. 0cccceeesceeeeeee eee oceeeseteeteueteereteeeeseesass ( )
1950 Ballot [74-6] at 1. Similarly, the 1968 ballot that added rape and mutder read, in relevant
part, as follow:

Section 241, Every inhabitant of this State, except idiots and insane persons, who

is a citizen of the United States of America, twenty-one (21) years old and

upwards, who has resided in this State for one (1) year, and for one (1) year in the

county in which he offers to vote, and for six (6) months in the election precinct

or in the incorporated city of town in which he offers to vote, and who is duly

registered as provided in this article, and who has never been convicted of

murder, rape, bribery, theft, arson, obtaining money or goods under false pretense,
perjury, forgery, embezzlement or bigamy, is declared to be a qualified elector.”

12
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 41 of 58

Case 3:17-cv-00791-DP3-FKB Document 91 Filed 08/07/19 Page 13 of 29

ADOPTED BY HOUSE OF REPRESENTATIVES: March 25, 1968.

ADOPTED BY SENATE: March 25, 1968.

For Amendment ............... eee ce ees ees bees cee se cea ease ee eeeeeee eens eens ten esaas ()-

Against Amendment ........0.. cscs cece cee e cee e eee een ener nee e rere e tener ( }

1968 Ballot [74-8] at 1.

This language mirrors the Fifth Circuit’s description of the ballots. As quoted more fully
above, the court recognized that “a majority of the voters had to approve the entire provision,
including the revision.” Cotton, 157 F.3d at 391 (emphasis added). There is simply no hint that
the court mistakenly believed voters did anything other than vote up or down on “the entire
provision.” Jd. Nor does it appear that the court thought voters were asked to “vote[ ] on
whether to retain or remove the other crimes on the 1890 list.” Pls.” Mem. [82] at 13. Finally,
the fact that the ballot language did not allow individual votes on the original crimes does not
diminish Cotton’s conclusion that the final ballot language resulted from “a deliberative
process.” Cotton, 157 F.3d at 391.

That does not, however, end the analysis because Cotton itself contains another caveat.
While the Fifth Circuit found that the 1950 and 1968 amendments removed the racial taint from
the 1890 enactment, it noted that the section would remain unconstitutional “if the [1950 and
1968] amendments were adopted out of a desire to discriminate against blacks.” Zd. at 392. On
ihis issue, Plaintiffs again say they have created a better record. Although they offer no direct
proof of intent, they circumstantially note the racial demographics in 1950 and 1968;
Mississippi’s sad history of racial strife, especially around those dates; and other unconstitutional

legislation passed in or around those years. Pls.” Mem. [82] at 16-17,

13
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 42 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 14 of 29

Although the Fifth Circuit did not mention this well-known history in Cotton, the court
was persuaded by the fact that both amendments made changes that cut against stereotypical
notions about which disqualifying crimes would hinder black votes. Cotton, 157 F.3d at 391.
The court found those facts sufficient to hold—as a matter of law—that the current version of
section 241 comports with equal protection. Id. at 392.

The Fifth Circuit has not abandoned that holding. Just last year, the court cited Cotton in
Veasey v. Abbott, a case upholding a Texas voting law. 888 F.3d 792, 802 (Sth Cit. 2018).
Though he dissented, Judge James E. Graves, Jr., explored Cotton in greater depth than the
majority opinion, explaining why the 1950 and 1968 votes severed the original racist intent. Jd.
at 821 (Graves, J., dissenting). As he noted, the changes resulted from a “deliberative process”;
the votes occurred “sixty and seventy-eight years, respectively, after [section 241] was first
enacted”; and the amendments cut against notions of what were “commonly considered to be
‘black’ crimes.” Jd.

While it is somewhat unusual for an appellate court to raise a factual issue sua sponte and.
then decide it as a matter of law, that is what happened in Cotton. The Court will not assume the
Fifth Circuit failed to fully consider its holding. As a result, the Harness Plaintiffs are left |
arguing that Cotfon got it wrong. But even if it did, “[i]t has been long established that a legally
indistinguishable decision of [the Fifth Circuit] must be followed by... district courts unless
ovettuled en banc ot by the United States Supreme Court.” Campbell v. Sonat Offshore Drilling,
Inc., 979 F.2d 1115, 1121 1.8 (Sth Cir. 1992),

2, Whether Cotton Was Overruled
The Fifth Circuit has not overruled Cotton, but the Harness Plaintiffs say the Supreme

Court abrogated the decision in Abbott v. Perez, 138 S. Ct. 2305 (2018). See PL.’s Mem. [75] at

14
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 43 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 15 of 29

15, Succinctly stated, they believe the events in 1950 and 1968 failed to remove the
discriminatory intent that existed in 1890 because the votes merely amended section 241 and did
not re-enact it. Id.

In Perez, the plaintiffs argued that Hunter placed the burden on Texas to prove its interim
redistricting plan was not discriminatory. The Supreme Court rejected that argument noting that
Hunter “addressed a very different situation.” Perez, 138 S. Ct. at 2325. But in doing so, the
Court offered the following synopsis of Hunter:

Hunter involved an equal protection challenge to an article of the Alabama

Constitution adopted in 1901 at a constitutional convention avowedly dedicated to

the establishment of white supremacy. The article disenfranchised anyone

convicted of any crime on a long list that included many minor offenses. The

court below found that the article had been adopted with discriminatory intent,

and this Court accepted that conclusion. The article was never repealed, but over

the years, the list of disqualifying offenses had been pruned, and the State argued

that what remained was facially constitutional. This Court rejected that argument

because the amendments did not alter the intent with which the article, including

the parts that remained, had been adopted. But the Court specifically declined to

address the question whether the then-existing version would have been valid if

“frejenacted today.”

Id. (internal citations omitted) (emphasis added).

From this quote, the Harness Plaintiffs say the Court “drew a distinction between” re-
enactments and “‘amendments that did not alter the intent.’”” Pls.” Mem. [75] at 15 (quoting
Perez, 138 S. Ct. at 2325). In other words, mere amendments cannot remove discrimimatory
taint, whereas re-enactments may. And because Plaintiffs describe the 1950 and 1968 votes as
mere amendments rather than re-enactments, Perez abrogates Cotton. Id.

This argument has two flaws. First, Mississippians voted for the “entire provision,” as
amended, leading the Fifth Circuit to conclude that section 241 was “re-enacted.” Cotton, 1457

F.3d at 391-92); see also Veasey, 888 F.3d at 821 (Graves, J. dissenting). Second, and more

substantively, when the Perez Court summarized Hunter and described “amendments” to

15
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 44 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 16 of 29

Alabama’s disenfranchisement laws, it was not attempting to distinguish between voluntary
amendments and re-enactments because there were no voluntary amendments in Hunter. 138 8.
Ct. at 2325. Instead, the so-called “amendments” occurred when the offending Alabama statutes
were “struck down by the courts.” Hunter, 471 U.S. at 233. Significantly, Cotton references this
very distinction when declining to follow Hunter. As the Fifth Circuit noted, “the voters of
Mississippi willingly broadened [section] 241 through the constitutional amendment process”
which made those changes “fundamentally different” from the judicial pruning that occurred in
Hunter. Cotton, 157 F.3d at 391 n.8 (characterizing alterations by judicial process as
“involuntary’ amendments”). And because Perez does not “directly conflict[ ]” with Cotton,
Cotton still controls at the district-court level. Alvarez v. City of Brownsville, 904 F.3d 382, 398
(Sth Cir, 2018). .
3. The Election Law Reform Task Force

The history of section 241 does not stop in 1968. Even assuming Plaintiffs are correct as
to the 1950 and 1968 votes, the state revisited section 241 in the mid-1980s. Starting in 1984,
Secretary of State Dick Molpus, a democrat, assembled a bipartisan, biracial Election Law
Reform Task Force (the “Task Force”) to review and revise the state’s election laws. The Task
Force included members of the legislature, executive-branch officials, circuit clerks, local
election commissioners, and members of the public. Def.’s Evidentiary Submissions [63-2]. at
106-07 (outlining purpose); id. at 111-13 (listing members). And the Task Force held public
hearings throughout the state, met with representatives of the United States Justice Department,
and received written feedback from organizations and individuals. Jd. at 114 (noting plans for
public hearings); id. at 203 (noting meeting with members of the Voting Rights Section of the

U.S. Department of Justice); id. at 115-95.

16
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 45 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 17 of 29

Significantly, the Task Force expressly considered criminal disenfranchisement and
whether to expand the list of crimes, amend section 241, or leave the law “as is.” Id. at 212
(Election Law Reform Task Force- Summary of Action). In the final report, “[i]t was decided
that [the] present law dealing with disenfranchisement of electors for the commission of certain
crimes should be left as is. There was discussion as to the need for a constitutional amendment
to change the law to include as disenfranchising crimes all felonies.” Jd.

The state legislature responded to the report by forming its own committees, issuing -
reports, and proposing legislation. Id. at 216-57. Prior to the 1986 Regular Session, the House
committee, in conjunction with its Senate counterpart, issued a formal report, which proposed
changes to section 241 and an effectuating constitutional amendment. Jd. at 216-51.
Specifically, as to disenfranchisement, the legislative committee recommended:

13. Disenfranchisement of felons

The committee recommends that any person convicted of any felony in

this state, in another state or under federal statute, excluding the crim of

‘manslaughter and felonious violations of the Internal Revenue Code, shall not be

permitted to register to vote, or to vote; and if registered the felon’s name shall be

removed from the tegistration rolls. Upon completion of his prison sentence,

including any probationary period, the felon will be eligible to register to vote

upon presenting to his county registrar certifiable documentation that the sentence

has been discharged.

Id. at 239-40.

Following the report, legislators introduced 1986 Senate Bill 2234 (“S.B, 2234”), which
would have included the recommended language broadening section 241 to all felonies except
manslaughter and tax violations. /d. at 255, 257 (Proposed House Amendment to Senate Bill
No. 2234). But those changes did not survive the legislative process and were cut from the bill

that passed the 1986 legislative session, Id. at 259-62. Instead, the legislature adopted the Task

Force’s recommendation and opted to keep the original list of crimes from section 241 and

17
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 46 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 18 of 29

amend the Mississippi Code to make it consistent with section 241. Id. at 260; see also Miss.
Code § 23-15-11 (identifying qualified voters as those who have “never been convicted of vote
fraud or of any crime listed in Section 241, Mississippi Constitution of 1890” (emphasis added)).
The legislation passed 118-3 in the House and 51-1 in the Senate. Def.’s Evidentiary
Submission [63-2] at 263. It was then precleared by the Department of Justice under Section 5
of the Voting Rights Act.

There ig no atgument or evidence that either the Task Force or the legislature was tainted
with racial animus or by a desire to perpetuate a racially motivated voting scheme. So, according
ito Hosemann, if the burden shifts to him under Hunter, he has demonstrated that section 241
“would have been enacted without” racial animus. Def.’s Mem. [64] at 11 (citing Hunter, 471
U.S. at 228).

The Harness Plaintiffs say Hosemann has not met that burden for two primary reasons.
First, they say the Mississippi legislature merely amended the Mississippi Code “to conform the
statute to the Constitution.” Pls.” Mem. [82] at 22. In other words, it did not amend the
offending constitutional provision, which therefore carries over the discriminatory intent. They
also argue that even if the legislature considered amending section 241, there was no statewide
vote. Jd.

But as discussed already, the amendment to the Mississippi Code followed a multi-year,
biracial, bipartisan review of Mississippi’s election laws that expressly considered criminal
disenfranchisement and whether section 241 should be amended. At the end, an overwhelming
majority of the legislature decided to leave section 241 alone and instead amend the other
election laws to conform with it. This is not a case like Hunter where the state itself did nothing

to cure the defect, nor was a constitutionally infirm statute “perpetuated into the future by neutral

18
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 47 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 19 of 29

official action.” Kirksey v. Bd. of Sup’rs of Hinds Cty., 554 F.2d 139, 148 (th Cir. 1977). The
unrebutted history shows the state would have passed section 241 as is without racial motivation.
Finally, Plaintiffs cite no authority suggesting that a statewide vote—~as opposed to this thorough
representative process—is necessary to remove the racist taint that attached to section 241 more
than 100 years earlier.>

For all the reasons stated in this section, Defendant’s motion for summary judgment on
the Harness Plaintiffs’ section 241 claims is granted.

B. | Hopkins Plaintiffs

The Hopkins Plaintiffs challenge section 241 under the Eighth and Fourteenth
Amendments.

1, Fourteenth Amendment Equal Protection

Unlike the Hamess Plaintiffs, the Hopkins Plaintiffs offer a non-racial approach to their
equal-protection claim. According to them, section 241 cannot survive strict scrutiny under § 1
of the Fourteenth Amendment because it is “not narrowly drawn to address a compelling state
interest using the least drastic means.” Pls.’ Mem. [73] at 38 (citing Dunn v, Bhumstein, 405 U.S.
330, 337, 342-43 (1972)). |

The plaintiffs in Richardson v. Ramirez said the same thing. 418 U.S. at 27. There, three
convicted felons alleged that California’s constitution—which “disenfranchised persons

convicted of an ‘infamous crime’”—failed the strict-scrutiny test and therefore violated § 1’s

 

> Hosemann does not directly argue that these facts implicate the Cotfon analysis, but perhaps he
should have. Cotton was based on the observation in Hunter that the Court did not consider
whether the law would be valid “if enacted today without any impermissible motivation.”
Hunter, 471 U.S. at 233. In this case, Mississippi voted to keep section 241 as is and codified
the implementing statutes to conform with it. Thus, “[t]he passage of time and the actions of
intervening parties [appears to have] cut that thread of [racist] intent.” Veasey, 888 F.3d at 821
(Graves, J., dissenting).

19
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 48 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 20 of 29

equal-protection guarantee. /d. The Supreme Court of California agreed, id. at 33-34, but the
United States Supreme Court reversed. As the high Court noted, § 2 of the Fourteenth
Amendment acknowledges a state’s right to exclude convicted felons from the franchise, id. at
55-56.

Section 2 provides a penalty when a state denies or abridges the right to vote. Edited for
clarity, the section provides:

Representatives shall be apportioned among the several States according to their

respective numbers, counting the whole number of persons in each State.... But

when the right to vote at any election . . . is denied to any of the male inhabitants

of such State... , or in any way abridged, except for participation in rebellion, or

other crime, the basis of representation therein shall be reduced in the proportion

which the number of such male citizens shall bear to the whole number of male

citizens twenty-one years of age in such State.

U.S. Const. amend. XIV, § 2 (emphasis added). The Richardson Court held that because § 2
“affirmative[ly] sanction[ed}” a state’s right to deny the franchise based on a criminal conviction,
doing so cannot violate § 1 of that same amendment. 418 U.S. at 54.

Plaintiffs know Richardson is a problem and try to distinguish it by offering a different
construction of § 2, According to them, the phrase “other crime” in § 2 modifies only the word
“abridged” and not the word “denied.” Pls.’ Mem. [73] at 28. So construed, § 2 would
recognize a state’s right to abridge the voting rights of someone who commits a crime—.e.,
temporarily disenfranchise that person—but not the right to permanently deny the franchise. Id.
Thus, Plaintiffs say strict scrutiny applies to laws—tlike Mississippi’s section 241——that deny the
franchise based on a criminal conviction.

Plaintiffs insist that Richardson is not binding because the Court never considered their

textual argument. But even assuming the Supreme Court overlooked this alternative

construction, its holding is squarely on point. “[T]he specific holding of the Court was that a

20
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 49 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 21 of 29

state may deny the franchise to that group of ‘convicted felons who have completed their
sentences and paroles.’” Shepherd v. Trevino, 575 F.2d 1110, 1114 (Sth Cur. 1978) (quoting
Richardson, 418 US. at 56). |

That holding remains binding. And as the Fifth Circuit stated in Cotton, “Section 2 of the
Fourteenth Amendment does not prohibit states from disenfranchising convicted felons.” 157
F.3d at 391 (citing Richardson, 418 U.S. at 24, 54). Other circuits have reached the same
conclusion. See Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir. 2018) (citing Richardson and
stating “it is well established that Section 2 of the Fourteenth Amendment gives states the
‘affirmative sanction’ to exclude felons from the franchise”); Hand v. Scott, 888 F.3d 1206, 1209
(11th Cir. 2018) (noting the Supreme Court “has held that ‘the exclusion of felons from the vote
has an affirmative sanction in § 2 of the Fourteenth Amendment” (quoting Richardson, 418 U.S.
at 54)); Hayden v. Pataki, 449 F.3d 305, 315 (2d Cir. 2006) (“The Supreme Court has ruled that,
as a result of [§ 2], felon disenfranchisement provisions are presumptively constitutional.”);
Johnson v. Governor of State of Fla., 405 F.3d 1214, 1225 (11th Cir. 2005) (listing cases,
including Richardson, recognizing “the propriety of excluding felons from the franchise”);
Harvey v. Brewer, 605 F.3d 1067, 1079 (9th Cir. 2010) (“That is, once a felon is properly
disenfranchised a state is at liberty to keep him in that status indefinitely and never revisit that
determination.” (citing Richardson, 418 U.S. at 26-21). Based on Richardson and Cotton, the

Court must reject Plaintiffs’ argument.®

 

® Plaintiffs apparently anticipated this holding. See Pls.’ Mem. [73] at 43 (stating that if Court
finds Richardson applicable, “Plaintiffs present these arguments to preserve the issue for

appeal’).

21
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 50 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 22 of 29

2, Eighth Amendment Cruel and Unusual Punishment
‘The Hopkins Plaintiffs also say section 241 violates the Eighth Amendment’s prohibition
against cruel and unusual punishment. While they offer a detailed analysis under that
amendment, their argument again conflicts with § 2 of the Fourteenth Amendment. Simply put,
it would be internally inconsistent for the Eighth Amendment to prohibit criminal
disenfranchisement while § 2 of the Fourteenth Amendment permits it. As aptly stated by the
district court in Farrakhan v. Locke,

Plaintiffs also claim that Washington’s felon disenfranchisement law violates free
speech, double jeopardy and the prohibition of cruel and unusual punishment
under the First, Fifth, and Eighth Amendments to the Constitution. In order to
uphold these claims against Defendants’ motion to dismiss, the Court would have
to conclude that the same Constitution that recognizes felon disenfranchisement
under § 2 of the Fourteenth Amendment also prohibits disenfranchisement under
other amendments. The Court is not inclined to interpret the Constitution in this
internally inconsistent manner or to determine that the Supreme Court’s
declaration of the facial validity of felon disenfranchisement laws in Richardson
v. Ramirez was based only on the fortuity that the plaintiffs therein did not make
their arguments under different sections of the Constitution. While discussing the
precedent leading up to its decision in Richardson, the Court wrote that “recently
we have strongly suggested in dicta that exclusion of convicted felons from the
franchise violates no constitutional provision.” Richardson, 418 U.S. at 53, 948.
Ct, at 2670. This language in Richardson suggests that the facial validity of felon
disenfranchisement may be absolute. The Court concurs with this application to
the case at hand.

987 F. Supp. 1304, 1314 (2.D, Wash. 1997). Summary judgment is appropriate as to the

Hopkins Plaintiffs’ Eight Amendment claim.’

 

7 In Graham v. Connor, the United States Supreme Court held that claims related to search-and-
seizure violations fall under the Fourth Amendment rather than the substantive-due-process
provisions found in the Fourteenth Amendment. 490 U.S. 386, 395 (1989). It did so because
“the Fourth Amendment provides an explicit textual source of constitutional protection against
this sort of physically intrusive governmental conduct,” whereas the Fourteenth Amendment
addressed “the more generalized notion of ‘substantive due process.’” /d. In a similar sense, § 2
of the Fourteenth Amendment “affirmative[ly| sanction[s]” a state’s right to deny the franchise
based on a criminal conviction whereas the Hight Amendment does not mention voting rights.
Richardson, 418 U.S. at 54.

22
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 51 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 23 of 29

Vv. Section 253

As noted earlier, section 253 provides a legislative process by which a convicted felon
can regain the right to vote. Under that provision, “[t]he Legislature may, by a two-thirds vote of
both houses, of all members elected, restore the right of suffrage to any person disqualified by
reason of crime.” Miss. Const. art. XII, § 253.

The Hopkins Plaintiffs make three primary arguments for invalidating section 253: (1) it
violates the First Amendment because legislators have unfettered discretion to prevent speech;
(2) it violates equal protection because it includes no objective standards for determining who is
entitled to relief; and (3) it was adopted for racist reasons and therefore violates equal protection
as proscribed in Hunter. The Court will address each argument.

A. . First Amendment

“T]he First Amendment provides no greater protection for voting rights than is otherwise
found in the Fourteenth Amendment.” Hand, 888 F.3d at 1211; see also id. at 1212 (“Every
First Amendment challenge to a discretionary vote-restoration regime we’ve found has been

summarily rebuffed.”). The Court therefore dismisses the First Amendment claim.*

 

§ Plaintiffs cite Hand to support their First Amendment claim, asserting “[t]he Eleventh Circuit
expressly recognized that ‘a discretionary felon-reenfranchisement scheme that was facially or
intentionally designed to discriminate . . . might violate the First Amendment.’” Pls.” Mem. [78]
at 18 (quoting Hand, 888 F.3d at 1211-12). But what Plaintiffs left out of that sentence makes
all the difference. The court was addressing schemes “designed to discriminate based on
viewpoint—say, for example, by barring Democrats.” Hand, 888 F.3d at 1211 (emphasis added
to language deleted from Plaintiffs’ memorandum). Plaintiffs’ use of an ellipses is at best
suspect, and they never acknowledge that the Hand court rejected their argument. While Hand is
not binding, it is persuasive.

23
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 52 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 24 of 29

B. Arbitrary Re-enfranchisement

Plaintiffs are correct that section 253 provides no “objective standards.” Pls.’ Mem. [73]
at 44. Instead, the provision allows the legislature to consider petitions on a case-by-case basis,
which Plaintiffs attack on two grounds. First, they say “the Fifth Circuit has twice instructed that
arbitrary disenfranchisement or re-enfranchisement of individuals convicted of disenfranchising
offenses violates the Equal Protection Clause.” Pis.’ Mem. [73] at 43-44 (citing Williams v.
Taylor, 677 F.2d 510 (Sth Cir. 1982); Shepherd, 575 F.2d 1110). But neither case actually
addresses Plaintiffs’ argument that standardless re-enfranchisement laws violate equal protection.

In Shepherd v. Trevino, the Fifth Circuit reviewed and upheld a Texas law that provided
“for the reenfranchisement of convicted state felons who satisfactorily complete the terms of
their probation without providing a similar mechanism for the reenfranchisement of successful
federal probationers.” 575 F.2d at 1111. In doing so, the court made the unremarkable
observation that re-enfranchisement laws may not discriminate based on race by, for example,
“disenfranchis[ing] all felons and then reenfranchis[ing] only those who are, say, white. Nor can
we believe that [§] 2 would permit a state to make a completely arbitrary distinction between
groups of felons with respect to the right to vote.” Id. at 1114. But Shepherd did not address
standardless re-enfranchisement mechanisins as Plaintiffs suggest. See Pl.’s Mem. [73] at 44.
Indeed the mechanism it approved gave courts discretion when restoring voting rights.
Shepherd, 575 F.2d at 1115.

Williams v. Taylor is no better. There, a black voter challenged his disenfranchisement
based on a prior conviction because white voters had not been disenfranchised. 677 F.2d at 514.
To begin with, Williams was not a re-enfranchisement case. Nevertheless, Plaintiffs note that the

court reversed summary judgment and allowed the plaintiff the “chance to prove his claim of

24
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 53 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 25 of 29

selective and arbitrary enforcement of the disenfranchisement procedure.” Jd. at 517. In doing
so, the Fifth Circuit held that the plaintiff had no right to vote, but that he did have “the right not
to be the arbitrary target of the Board’s enforcement of the statute.” /d. at 517. As in Shepherd,
the case asked whether thé plaintiff had been treated differently, not whether the law violated
equal protection for lack of objective standards.

Plaintiffs’ second argument likewise misses the mark. They say “[t]he Supreme Court
has repeatedly struck down voter eligibility-related laws that are as ‘completely devoid of .
standards and restraints’ as Mississippi’s suffrage restoration provision.” Pls.’ Mem. [73] at 44.
But they support that statement by citing only disenfranchisement cases, and there is a
substantive difference. As the Supreme Court has.noted, re-enfranchisement does not remove a
protected interest but is instead a matter of clemency. See, e.g., Conn. Bd. of Pardons v.
Dumschat, 452 U.S. 458, 465 (1981).

In the re-enfranchisement context, and is again helpful. There, the plaintiff disputed the
lack of standards for pardon petitions on equal-protection grounds. 888 F.3d at 1208. But the
Eleventh Circuit concluded that the Supreme Court foreclosed the argument in Beacham v.
Braterman, 300 F. Supp. 182 (8.D. Fla. 1969), aff'd 396 U.S. 12 (1969). The Hand court also
noted “[o|ther precedents confirm[ing] the broad discretion of the executive to grant and deny
clemency,” often with “unfettered discretion.” 888 F.3d at 1209 (collecting cases). The Hopkins
Plaintiffs understandably observe that these cases deal with the executive branch—though
Shepherd dealt with similar discretion vested in the judicial branch. 575 F.2d at 1113, But
Plaintiffs have not demonstrated that the legislative branch should be treated any differently.

Plaintiffs have also failed to satisfy their burden under the rational-basis test. See

Shepherd, 575 F.2d at 1115. Plaintiffs say in their response to Hosemann’s motion that the

25
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 54 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 26 of 29°

Secretary of State has not shown section 253 is rationally related to a legitimate-governmental
interest. Pls.” Mem. [78] af 46. To begin with, it is not enough for Plaintiffs to say the state
failed to demonstrate a rational basis when it is Plaintiffs’ burden to make that showing. Nat’T
Rifle Ass’n of Am., Inc. v. McCraw, 719 F.3d 338, 350 (Sth Cir. 2013). Substantively, “Taj state
properly has an interest in excluding from the franchise persons who have manifested a
fundamental antipathy to the criminal laws of the state or of the nation by violating those laws
sufficiently important to be classed as felonies.” Shepherd, 575 F.2d at 1115, And Plaintiffs
offered no reply when Hosemann demonstrated that section 253 is rationally related to this
legitimate governmental interest. See Def.’s Mem. [80] at 38.

In sum, Plaintiffs’ authority does not address standardless re-enfranchisement
mechanisms under an equal-protection analysis, and they have otherwise failed to meet their
burden under the rational-basis test. Plaintiffs’ cited authority does, however, address equal
protection where a re-enfranchisement law is allegedly applied in a discriminatory way. See
Shepherd, 575 F.2d at 1115. And that issue folds into Plaintiffs’ Hunter argument—whether
section 253 was adopted with the intent to discriminate and has that effect. Hunter, 471 U.S. at
227,

C. Hunter Analysis

The parties dispute whether the Hopkins Plaintiffs presented sufficient record evidence of
(1) discriminatory intent in 1890 and (2) racial impact—the first two prongs of the Hunter
burden-shifting analysis. Unlike the section 241 analysis under Cofton, there is no Fifth Circuit
authority dictating the result of this claim. Moreover, both parties submit record evidence

regarding Plaintiffs’ required showing. That evidence must be viewed in the light most

26
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 55 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 27 of 29

favorable to the non-movant on each cross motion, which produces questions of fact on whether
Plaintiffs met their burden under Hunter,

That said, Hosemann also argues that the Task Force and legislative processes in the mid-
1980s satisfy the third prong of the Hunter analysis as to section 253. Unlike section 241, the
legislature did not pass any laws that impacted section 253. Re-enfranchisement was, however,
considered. Primarily, both the House and Senate committees jointly recommended eliminating
section 253 and allowing convicted felons to regain the right to vote after completing their
sentences and probation. See Def.’s Evidentiary Submissions [63-2] at 239-41 (Election Law
Reform Study Committee Recommendations). But by the time 5.B. 2234 was filed, that
recommendation was absent. Jd, at 255 (Proposed House Amendment to Senate Bill No. 2334).
The Court could not find in this record what happened to the suggested amendment or whether it
was ever voted on by either chamber.

Hosemann does not suggest that these facts trigger the Cotton analysis. As for Hunter,
the Hopkins Plaintiffs say that absent re-enactment, the Court must limit its review to what
happened in 1890. Even assuming the evidence from the 1980s impacts Hosemann’s final
burden under Hunter, the record is not sufficient to hold—as a matter of law-——that either party is
entitled summary judgment on that factual issue. Moreover, both parties offer conflicting
evidence as to the intent in 1890. Again, the evidence is viewed in the light most favorable to
the non-movant, which precludes summary judgment as to original intent for enacting section

253,

21
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 56 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 28 of 29

VI. —- Conclusion

The parties presented extensive briefing. And while not all arguments are reflected in
this Order, all arguments raised were considered. Those not addressed would not have changed
the outcome.

With respect to section 241, this Court is bound by the precedent set by the United States
Supreme Court in Richardson v. Ramirez and the Fifth Circuit Court of Appeals in Cotton v.
Fordice. For that and the other stated reasons, Defendant’s motion for summary judgment [63]
as to the Harness Plaintiffs is granted; the Harness Plaintiffs’ summary-judgment motion [74] is
denied; and the Harness Complaint is severed and dismissed. A separate judgment will be
entered in the severed Harness case in accordance with Federal Rule of Civil Procedure
58. Defendant’s motion for summary judgment [66] as to the Hopkins Plaintiffs is granted in
part and denied in part—granted as to section 241 and denied as to section 253; and the Hopkins
Plaimtiffs’ motion for summary judgment [74] is denied as to both sections 241 and 253.

Finally, the court certifies all holdings in the still open Hopkins case for interlocutory
appeal. The Court believes this order involves several controlling questions of law as to which
there is substantial ground for difference of opinion. See 28 U.S.C. § 1292. Moreover, an
immediate appeal from the order may materially advance the ultimate termination of the |
litigation. Id. As noted, the Harness and Hopkins plaintiffs made different arguments as to
section 241, and if the Harness Plaintiffs appeal, then the Fifth Circuit should consider the
Hopkins Plaintiffs’ legal-construction arguments at the same time. Regarding section 253,
Hosemann may elect to appeal the standing holding and the holding regarding the implications of
the 1986 committee reports recommending deletion of section 253. Likewise, plaintiffs may |

wish to appeal the holding that their claim raises no recognized equal-protection rights, Any one

28
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 57 of 58

Case 3:17-cv-00791-DPJ-FKB Document 91 Filed 08/07/19 Page 29 of 29

of these or the other issues would materially impact the trial of this matter, and the Court also
wishes to avoid piecemeal appeals. For these reasons, all issues are certified.

Finally, the Court anticipates an appeal and therefore stays the Hopkins case until the
appeal is concluded or the parties indicate that no appeal will be filed and request pre-trial
conference. |

SO ORDERED AND ADJUDGED this the 7th day of August, 2019.

si Daniel P. Jordan Hi
CHIEF UNITED STATES DISTRICT JUDGE

 

29
Case 3:18-cv-00188-DPJ-FKB Document 27-1 Filed 08/19/19 Page 58 of 58

Case 3:17-cv-00791-DPJ-FKB Document 92 Filed 08/07/19 Page 1 of i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
ROY HARNESS, ET AL. PLAINTIFFS
V. CIVIL ACTION NO. 3:17-CV-791-DPJ-FKB
DELBERT HOSEMANN, SECRETARY OF STATE
OF MISSISSIPPI DEFENDANT
JUDGMENT

As stated in the Order entered this date, the Court finds as follows: Defendant’s motion
for summary judgment [63] as to the Harness Plaintiffs is granted; the Harness Plaintiffs’
summary-judgment motion [74] is denied; and the Harness Complaint is severed and
dismissed. This action (Civil Action No. 3:17-CV-791-DPJ-FKB) is hereby dismissed with
prejudice.

SO ORDERED AND ADJUDGED this the 7th day of August, 2019.

s/ Daniel P. Jordan HT
CHIEF UNITED STATES DISTRICT JUDGE

EXHIBIT

 
